Citation Nr: 1637339	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from August 1998 until August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2010 rating decision denied an increased rating for migraine headaches.  In November 2015, the Board granted an increased rating for migraine headaches and determined that a claim for a TDIU had not been raised by the record.  The Veteran appealed the portion of the decision that found that a TDIU was not raised by the record to the Court of Appeals for Veterans Claims (the Court).  In July 2016, the Court granted the Veteran's appeal and vacated that specific portion of the Board's November 2015 decision for readjudcation in accordance with a Joint Motion for Remand.  

Because the Board now finds that a claim for a TDIU has been raised by the record, the Board has listed that claim as the issue on appeal as reflected on the title page.  As stated in the Joint Motion for Remand, the portion of the Board's November 2015 decision that adjudicated the claim for an increased rating for migraine headaches has not been vacated, and thus that issue is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2010 statement, the Veteran contended that his migraine headaches affected his employment.  He contended that in 2008, he had to leave work multiple times to seek emergency treatment for his migraines.  He felt that his work was terminated due to his migraines.  He had recently started school but had to miss days due to his headaches and he was not sure how long he could continue in his program.  A September 2009 VA examiner concluded that the Veteran's headaches had a moderate effect on his occupation due to an inability to concentrate.  A July 2013 Disability Benefits Questionnaire reflects a finding that the Veteran's migraine headaches impacted his ability to work because he would have to stop what he was doing.  An October 2013 treatment record reflects the Veteran's statement that he thought his headaches might be stress-related because they would increase when he would begin working.

The Veteran's combined disability rating, 50 percent for migraine headaches, 10 percent for a lumbar spine disability, 10 percent for tinnitus, and 0 percent for tinea pedis, do not meet the scheduler criteria for a TDIU rating.  

Clarification is necessary as to the functional impact of the Veteran's disabilities on his employability.  If it is determined that the Veteran's service-connected disabilities prevent gainful employment, the RO should refer the case for consideration of a TDIU by the Director of Compensation and Pension Services.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him notice of the information and evidence necessary to establish entitlement to TDIU benefits, together with an opportunity to respond.  

2.  Request that the Veteran send updated employment information.

3.  Schedule the Veteran for a VA examination to determine the functional impact of the Veteran's service-connected migraine headaches on his ability to work.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the complete record, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected migraine headaches. 

The examiner is asked to comment on the functional impact of the Veteran's service-connected migraine headaches on his ability to work, consistent with his educational and occupational experience.

4.  If it is determined that the Veteran is unemployable due to his service-connected migraines, refer the claim of entitlement to a TDIU to the Director of Compensation and Pension Services for consideration of assignment of a TDIU due to migraines on an extraschedular basis.

5.  After the above actions and development have been completed, readjudicate the claim for entitlement to a TDIU due to migraine headaches in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplement Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




